Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 30 June 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1-2, 5, and 15 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “converter element” which uses a generic placeholder (“element”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a direct-conversion semiconductor material (Applicant’s specification, par. [00155]; examples cited include CdTe, CZT, HgI2, and GaAs) and equivalents thereof.

Regarding claim 2, limitation “determining device” (with generic placeholder “device”) is interpreted under 35 USC 112(f) as corresponding to as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification (a “determination unit” is described, but as this also uses a generic placeholder, “unit”, sufficient structure is not recited).

Regarding claim 5, limitation “switch element” (with generic placeholder “element”) is interpreted under 35 USC 112(f) as corresponding to as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claim 15, limitation “switch element” is interpreted as described above regarding claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 and 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “the converter” in line 5. There is insufficient antecedent basis for this limitation in the claim. Examiner has considered --the converter-- from earlier in the claim.

Regarding claims 2-8 and 13-19, the claims are rejected due to their dependence on claim 1.

Regarding claims 2, 5, and 15, for each claim, the following applies:
A claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 13-18, the claims are rejected due to their dependence on claim 2.

Regarding claim 14, the claim recites the limitation “the pulse generating unit” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner has considered --the pulse generator-- from claim 1.

Regarding claim 20, the claim recites the limitation “the pulse generating unit” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Examiner has considered --the pulse generator-- from claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8-9, 11-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2016/0077148 A1) in view of Svensson (US 2018/0252821 A1).

Regarding claim 1, as best understood, Kimura discloses a photon-counting X-ray detector (par. [0063], fig. 7), comprising: a converter element (35) to convert incident X-rays into electrical signals in dependence on a deposition of energy in the converter element (35; par. [0063]); and an evaluation device (22) coupled to the converter element (35), the evaluation device (22) including: a pulse-generator (of 220), to generate and output an electrical pulse based upon an electrical signal fed from the converter element (35; fig. 7-8), a differentiator (of 220 which generates dl/dt in fig. 7-8), coupled to the pulse-generator (of 220), to generate a differentiated signal of the electrical pulse output by the pulse-generator (of 220; par. [0067]), and a first comparator (of 220 which generates 603a, 705a), coupled to the differentiator (of 220), to compare the differentiated signal generated with a first threshold value and, based upon the comparison, to output a binary output signal (603a, 705a) for a period for which the first threshold value is exceeded by the differentiated signal generated (par. [0067]; par. [0018]-[0080]), wherein the converter element performs direct or indirect conversion (par. [0015]).
Kimura does not expressly disclose the converter element is a direct-conversion semiconductor material.
Svensson discloses a photon counting detector comprising a direct-conversion semiconductor material (par. [0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Kimura in view of the teachings of Svensson so that the converter element is a direct-conversion semiconductor material since the selection of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
	One would have been motivated to do so to use a material with relatively high efficiency as compared to using indirect conversion elements.

	Regarding claim 2, as best understood, Kimura modified teaches the photon-counting X-ray detector of claim 1, wherein the evaluation device further includes a second comparator, coupled to the pulse-generator, to compare an electrical pulse generated by the pulse-generator with a second threshold value, and wherein the photon-counting X-ray detector further includes a determining device to determine, at least while an electrical pulse generated by the pulse-generator is above the second threshold value of the second comparator, a sequence of the binary output signal of the first comparator (Kimura, par. [0045]).

	Regarding claim 3, as best understood, Kimura modified teaches the photon-counting X-ray detector of claim 1, further comprising: a first counter, coupled to the first comparator, to count a number of rising or falling edges of binary output signals output by the first comparator (Kimura, par. [0045]).

	Regarding claim 4, as best understood, Kimura modified teaches the photon-counting X-ray detector of claim 3, further comprising: an adapter, to adapt generation of electrical pulses in the pulse-generator based upon the number of rising or falling edges counted (Svensson, par. [0022]-[0028], [0044]-[0045]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kimura in view of the further teachings of Svensson.
	One would have been motivated to do so to gain an advantage recited in Svensson of using different pulse shaping times depending on flow rate in order to reduce pileup (Svensson, par. [0045]).

Regarding claim 5, as best understood, Kimura modified teaches the photon-counting X-ray detector of claim 4, wherein the pulse-generator includes a first pulse generation channel, a second pulse generation channel, and a switch element to switch at least between the first pulse generation channel and the second pulse generation channel to generate the electrical pulses, and wherein the adapter is constructed to switch over the switch element based upon the number of rising or falling edges counted (Svensson, par. [0022]-[0028], [0044]-[0045]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kimura in view of the further teachings of Svensson.
	One would have been motivated to do so to gain an advantage recited in Svensson of using different pulse shaping times depending on flow rate in order to reduce pileup (Svensson, par. [0045]).

Regarding claim 8, Kimura modified teaches a medical imaging device, comprising: the photon-counting X-ray detector (10) of claim 1; and an X-ray source (11), in a position opposite to the photon-counting X-ray detector (10), for exposing the X-ray detector to X-rays (Kimura, par. [0024]).

Regarding claim 9, Kimura modified teaches a method for using the photon-counting X-ray detector of claim 1, wherein the binary output signal of the first comparator is usable for generation of an X-ray image data set (Kimura, par. [0024]).

Regarding claim 11, Kimura modified teaches the method of claim 9, further comprising: counting a number of rising or falling edges of binary output signals output by the first comparator, via a counter coupled to the first comparator; and adapting the electrical pulses generated in the pulse-generator, via an adapter, based upon the number of rising or falling edges counted (Svensson, par. [0022]-[0028], [0044]-[0045]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kimura in view of the further teachings of Svensson.
	One would have been motivated to do so to gain an advantage recited in Svensson of using different pulse shaping times depending on flow rate in order to reduce pileup (Svensson, par. [0045]).

Regarding claim 12, Kimura modified teaches the method of claim 9, further comprising: comparing, via a second comparator coupled to the pulse- generator, an electrical pulse generated by the pulse-generator with a second threshold value and outputting a second binary output signal based upon the comparing; counting, via a second counter coupled to the second comparator, a number of rising or falling edges of the second binary output signals output; determining a sequence of the first binary output signal, at least while an electrical pulse generated is above the second threshold value of the second comparator; and adapting the counted number of generated electrical pulses to generate the X-ray image data set based upon the sequence determined (Kimura, par. [0045]).

Regarding claims 13-15 and 18, as best understood, Examiner refers to the rejections of claims 3-5 and 8 above, respectively.

Regarding claim 19, as best understood, Kimura modified teaches the medical imaging device of claim 8, wherein the medical image device is a computed tomography device (Kimura, par. [0024]).

Claim(s) 6-7, 10, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Svensson as applied to claim(s) 1-2 above, and further in view of Brambilla (US 2019/0033469 A1).

Regarding claim 6, as best understood, Kimura modified teaches the photon-counting X-ray detector of claim 1, but does not expressly disclose the evaluation device is constructed to determine a respective duration of a respective binary output signal output by the first comparator.
Brambilla discloses determining pulse durations in order to detect pileup (par. [0133]). This pileup inherently occurs with the differentiated signals of Kimura.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kimura in view of the teachings of Brambilla so that the evaluation device is constructed to determine a respective duration of a respective binary output signal output by the first comparator.
One would have been motivated to do so to gain an advantage recited in Brambilla of further reducing the pileup problem (Brambilla, par. [0133]).

Regarding claim 7, as best understood, Kimura modified teaches the photon-counting X-ray detector of claim 6, wherein the X-ray detector is constructed to define an integral over a plurality of respective durations or an average of respective durations of a plurality of successive respective binary output signals within a time interval (Brambilla, par. [0133]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kimura in view of the further teachings of Brambilla.
One would have been motivated to do so to gain an advantage recited in Brambilla of further reducing the pileup problem (Brambilla, par. [0133]).

Regarding claim 10, Kimura modified teaches the method of claim 9, further comprising: determining a respective duration of a respective binary output signal output via the first comparator; and defining an integral or an average of the durations of a plurality of successively determined respective binary output signals of the first comparator (Brambilla, par. [0133]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kimura in view of the further teachings of Brambilla.
One would have been motivated to do so to gain an advantage recited in Brambilla of further reducing the pileup problem (Brambilla, par. [0133]).

Regarding claims 16-17 and 20, as best understood, Examiner refers to the rejections of claims 6-7 and 11 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884